Matter of Francis v Venettozzi (2019 NY Slip Op 06049)





Matter of Francis v Venettozzi


2019 NY Slip Op 06049


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

528597

[*1]In the Matter of JOHN FRANCIS, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: June 21, 2019

Before: Garry, P.J., Lynch, Mulvey, Aarons and Rumsey, JJ.


John Francis, Alden, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge the determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1388 [2019]; Matter of Jackson v Annucci, 171 AD3d 1381, 1381 [2019]).
Garry, P.J., Lynch, Mulvey, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.